Citation Nr: 0211718	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  00-17 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a right hip 
disability.  

2.  Entitlement to service connection for a low back 
disability as secondary to service-connected right total knee 
arthroplasty.  

3.  Entitlement to service connection for a left hip 
disability as secondary to service-connected right total knee 
arthroplasty.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to December 
1948.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Service connection is in effect for right total knee 
arthroplasty.  

3.  In an August 1989 decision, the Board denied service 
connection for a right hip disability.  

4.  Evidence received since the August 1989 Board decision 
bears directly and substantially upon the specific matter 
under consideration and, when considered alone or together 
with all of the evidence, both old and new, is so significant 
that it must be considered in order to fairly decide the 
merits of the claim. 

5.  The veteran's right hip disability is not causally or 
etiologically related to the service-connected right total 
knee arthroplasty.  

6.  The veteran's low back disability is not causally or 
etiologically related to the service-connected right total 
knee arthroplasty.  

7.  The veteran's left hip disability is not causally or 
etiologically related to the service-connected right total 
knee arthroplasty.  


CONCLUSIONS OF LAW

1.  The August 1989 Board decision is final.  38 U.S.C.A. 
§ 7103(a) (West 1991 & Supp. 2001).  

2.  Evidence received since the August 1989 Board decision is 
new and material and the veteran's claim of service 
connection for right hip disability is reopened.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 
(as in effect prior to August 29, 2001).  

3.  A right hip disability is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2001).  

4.  A low back disability is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2001).  

5.  A left hip disability is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board further notes that in Bernklau, supra., the Federal 
Circuit stated:

We recently held in Dyment v. Principi, No. 
00-7075, 20002, U.S. App LEXIS 7606, 2002 WL 
733978, at 7 (Fed. Cir. Apr. 24, 2002), [*23] 
"that section 3(a) of the VCAA, unlike 
section 4, was not intended to be given 
retroactive effect."  That decision was 
plainly correct.  The Supreme Court has 
instructed that when a new law makes clear 
that it is retroactive, an appellate court 
must apply that law in reviewing judgments 
still on appeal that were rendered before the 
law was enacted, and must alter the outcome 
accordingly.' (Citations omitted.)  But the 
Supreme Court has also held repeatedly that 
federal legislation is to be construed to 
avoid retroactivity unless we can discern 
clear congressional intent for that result. 
See, e.g., Landgraf  [v. USI Film Products, 
511 U.S. 211 (1995)] at 270 ("Since the 
early days of this Court, we have declined to 
give retroactive effect to statutes burdening 
private rights unless Congress had made clear 
its intent."); Bowen v. Georgetown Univ. 
Hosp., 488 U.S. 204, 208, 102 L. Ed. 2d 493, 
109 S. Ct. 468 (1988) ("Congressional 
enactments and administrative rules will not 
be construed to have retroactive effect 
unless their language requires this 
result."). And the Court has emphasized that 
"the standard for finding such unambiguous 
direction is a demanding one. 'Cases where 
this Court [i.e., the Supreme Court] has 
found truly 'retroactive' effect adequately 
authorized by statute have involved statutory 
language that was so clear that it could 
sustain only one interpretation.'" (Citations 
omitted.) (Emphasis added.)

The Board finds that this language would appear to challenge 
the viability of Karnas, supra., and its progeny.  For 
purposes of this decision, however, the Board will continue 
to follow Karnas.
 
The Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  
By virtue of the June 2000 Statement of the Case (SOC) and 
the July 2001 and April 2002 Supplemental Statement of the 
Case (SSOC), the veteran was provided notice of the 
information, medical evidence or lay evidence necessary to 
substantiate the claims on appeal.  The SOC and subsequent 
SSOCs also notified the veteran of the pertinent laws and 
regulations, as well as his due process rights.  Furthermore, 
the Board observes that its August 1989 decision denying 
service connection for a right hip disability clearly 
articulated the relevant law and regulations for service 
connection on a secondary basis, and discussed these legal 
provisions in the context of the evidence then of record.  In 
other words, through the Board's August 1989 denial, the 
veteran has already had an extensive advisement of the 
evidence that would be required to substantiate the claim of 
service connection for a right hip disability on a secondary 
basis.  The Board further observes that the notice provided 
the veteran concerning the evidence necessary to support his 
claims in the June 2000 SOC and the July 2001 and April 2002 
SSOCs, also advised him of the evidence or information that 
VA would obtain and the evidence or information he needed to 
submit.  

Additionally, the Board finds that all relevant evidence 
necessary for an equitable resolution of the issues on appeal 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, private and 
VA treatment records, and reports of VA examinations.  The 
veteran has not identified any outstanding evidence that 
would support of his claims.  

Since the veteran has already been informed of the evidence 
needed to substantiate his claims and of the notification 
requirements, there is no further action which need be 
undertaken to comply with the provisions of the VCAA, and the 
veteran and his representative have pointed to no actions 
they believe need be taken.  Therefore, there is no prejudice 
to the veteran in the Board proceeding to adjudicate the 
merits of the claims.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

I.  New and Material

The evidence of record at the time of the August 1989 Board 
decision consisted of service medical records, VA medical 
records and reports of examinations dated between 1954 and 
1985, private treatment records dated in 1985 and 1986, and 
personal hearing testimony in January 1987.  The denial of 
the claim was based on the fact that there was no competent 
medical evidence which demonstrated an etiological 
relationship between the veteran's right hip disorder and the 
service-connected right total knee arthroplasty.  

Despite this final Board decision, the claim may be reopened 
if new and material evidence has been received since then; 
and if the claim is thus reopened it will be reviewed on a de 
novo basis, considering all the evidence of record.  38 
U.S.C.A. §§ 5108, 7104.  "New and material evidence" means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In deciding the issue of whether newly 
received evidence is "new and material," the credibility of 
the evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512-513 (1992).

The Board has reviewed the evidence that has been received 
since the August 1989 Board decision.  Among the evidence is 
a private osteopath's statement in August 2000 wherein he 
notes that there is a possibility that the veteran's right 
knee problems have a casual or aggravating relationship to 
his right hip symptoms.  

The Board finds that this evidence constitutes "new and 
material" evidence that allows the reopening of the veteran's 
claim.  Specifically, the Board finds that this evidence is 
"new" because it was not before the Board in 1989, and 
"material" because it reflects a possible etiological link 
between the veteran's right hip disorder and the service-
connected right total knee arthroplasty.  Therefore, the 
Board finds that the evidence bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156.  
Accordingly, the evidence is new and material to reopen the 
claim for service connection for a right hip disability.  

The RO adjudications on this issue have ostensibly been based 
upon a finding that new and material evidence has not been 
presented to reopen the claim.  Therefore, the next question 
before the Board is whether the Board may proceed to consider 
the merits of the claim for service connection for a right 
hip condition without prejudice to the claimant.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board finds first that 
the veteran has been provided the law and regulations 
governing service connection and he has been fully advised of 
the evidence of record and the evidence needed to 
substantiate the claim in the notifications provided by the 
RO.  Moreover, the RO's adjudication in the SSOC of July 2001 
addressed the specifics of the evidence as it related to a 
claim for service connection and was substantively on the 
merits of the claim.  Therefore, the Board finds that that 
the claimant was advised of the governing legal criteria, the 
facts of the case and was advised of the reasons why the RO 
had denied the claim on the merits.  This is sufficient to 
permit the Board to advance to the merits of the claim 
without prejudice to the claim.  Beyond this analysis, the 
Court has also held in Soyini v. Derwinski, 1 Vet. App. 540 
(1991), that:

. . . strict adherence [to the law] does not 
dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support 
of the result in a particular case.  Such 
adherence would result in the Court's 
unnecessarily imposing additional burdens on 
the [Board of Veterans' Appeals] and [the 
Department of Veterans Affairs] with no 
benefit flowing to the veteran.

The Board finds this standard has also been met in this 
matter as the positive evidence in support of the claim is of 
minimal weight and the negative evidence against the claim is 
overwhelming.  Thus, there is no prospect whatsoever that RO 
adjudicators could find in favor of the claimant in a merits 
determination on this record and that remand to the RO for 
this purpose would be a waste of adjudicative resources.


II.  Service Connection

Evidence 

Service connection is currently in effect for right total 
knee arthroplasty, evaluated as 30 percent disabling.  

The service medical records are void of any complaints, 
findings or diagnoses regarding the right hip, left hip or 
low back.  

VA outpatient treatment records show that in April 1985 the 
veteran presented with complaints of right hip pain of 
approximately 6 weeks to 2 months duration.  Physical 
examination demonstrated an irritable right hip.  X-rays of 
the right hip in June 1985 were interpreted as showing 
degenerative arthritis.  VA examination in July 1985 resulted 
in diagnoses of degenerative arthritis of the right hip and 
normal left hip.  

Private hospital records reflect that in August 1985 the 
veteran underwent a total right hip arthroplasty with 
insertion of femoral head and acetabular prostheses.  

In January 1987, the veteran testified that he first sought 
treatment for his right hip disorder in February 1985, and 
that he believed his knee and hip, as well as his back, were 
all tied together.  

Private hospital records reflect that in January 1998 the 
veteran underwent a total left hip arthroplasty.  

In an August 2000 statement, P. R., a private osteopath, 
reported that he had treated the veteran for several years 
for degenerative arthritis of the hips, knees and back.  He 
opined that "[t]here is a possibility that [the veteran's] 
pre-existing right knee problems have had a causal or 
aggravating relationship to his right hip and back 
symptoms."  

Private hospital records reflect that in January 2001 the 
veteran underwent resection arthroplasty of the right hip.  
Revision of the arthroplasty was performed in April 2001.  

On VA examination in September 2001, the veteran complained 
of right hip, left hip and low back pain.  Physical 
examination resulted in diagnoses of status post total hip 
arthroplasty twice on the right side with intervening period 
suffering from infected total hip arthroplasty on the right 
side, left total hip arthroplasty in satisfactory position 
and degenerative disc disease of the lumbar spine.  The 
examiner concluded, after reviewing the claims file including 
the private osteopath's opinion, that the veteran's service-
connected right knee had not aggravated his right hip, left 
hip, and lower back.  The examiner suggested that the 
veteran's prolonged steroid use and diabetes were more likely 
to damage the joints as well as the natural degenerative 
process given the veteran's age, 75.  .  The physician stated 
that because of the nature of the multiple areas of 
complaints, the right knee in no way caused or aggravated the 
development of pathology in different areas.  



Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that when a service-connected disability aggravates but 
is not the proximate cause of a nonservice-connected 
disability, the veteran is entitled to service connection for 
the portion of the severity of the nonservice-connected 
disability that is attributable to the service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that the veteran has confined his contentions 
in this case to the principles of secondary service 
connection, and has never alleged direct service connection.  
As such, the Board has limited its analysis accordingly.  

The Court has held that it is the Board's duty to determine 
the credibility and weight of evidence.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).  While the Board may not ignore the 
opinion of a physician, it is certainly free to discount the 
credibility of that physician's statement.  Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  Greater weight may be 
placed on one physician's opinion that another's depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence, Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994), and an opinion may be discounted if 
it materially relies on a layperson's unsupported history as 
the premise for the opinion.  Wood at 191-92.  Given these 
holdings and based upon a review of the record in its 
entirety, the Board concludes that no objective basis has 
been established to find that there is an etiologic 
relationship between the veteran's service-connected total 
right knee arthroplasty and his right hip, left hip and low 
back disabilities.  The objective clinical evidence also does 
not show that the claimed disorders were aggravated by the 
service-connected right knee condition.

The Board finds that the private osteopath's August 2000 
opinion is too speculative in nature to constitute competent 
evidence of a nexus between the claimed conditions and the 
service-connected right knee disability.  In this regard, the 
Board notes that the osteopath stated only that there was a 
possibility that the service-connected right knee disability 
caused or aggravated the right hip and low back conditions.  
See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) 
(evidence favorable to the veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure is insufficient to 
establish service connection); Morris v. West, 13 Vet. App. 
94, 97 (1999) (diagnosis that appellant was "possibly" 
suffering from schizophrenia deemed speculative); Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); Bostain v. 
West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (a medical opinion expressed in terms 
of "may" also implies "may or may not" and is too speculative 
to establish a plausible claim).  

The only other evidence which relates the service-connected 
right knee disability to the claimed conditions is the 
statements of the veteran.  However, the Board notes that the 
veteran is not competent to give a credible opinion on a 
medical question such as this.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Thus, the Board determines that the September 2001 VA 
examiner's opinion, concluding that the service-connected 
right knee disorder neither caused nor aggravated the right 
hip, left hip and low back conditions, provides the basis 
upon which the Board rests its conclusion that the clear 
preponderance of the evidence is against the veteran's claims 
for service connection for right hip, left hip and low back 
disabilities on a secondary basis.  In relying on the VA 
examiner's report, the Board notes that all contentions and 
pertinent service and post-service medical evidence were 
considered in rendering that opinion.  See Gabrielson v. 
Brown, 7 Vet. App. 36 (1994).  

In considering whether the evidence creates a reasonable 
doubt in this case, the Board notes that a reasonable doubt 
exists where there is an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  It is a substantial 
doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
Id. (emphasis added).  It is not a means of reconciling 
actual conflict or a contradiction in the evidence.  Id.  In 
this case, for the reasons and bases discussed above, a 
reasonable doubt does not exist regarding the origin of the 
veteran's right hip, left hip and low back disabilities.  


ORDER

New and material evidence having been submitted, the appeal 
to reopen the claim for service connection for a right hip 
disability is granted, to this extent.

Entitlement to service connection for a right hip disability 
as secondary to service-connected right total knee 
arthroplasty is denied.  

Entitlement to service connection for a low back disability 
as secondary to service-connected right total knee 
arthroplasty is denied.  

Entitlement to service connection for a left hip disability 
as secondary to service-connected right total knee 
arthroplasty is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

